Exhibit 10.5
 
AMENDMENT TO SENIOR SECURED PROMISSORY NOTE
 
(FIRST TRANCHE)
 
THIS FIRST AMENDMENT TO THE SENIOR SECURED PROMISSORY NOTE (the “Amendment”) is
executed as of this 13th day of January, 2012 (“Effective Date”) by and between
BLAST ENERGY SERVICES, INC., a Texas corporation (“Company”), and CENTURION
CREDIT FUNDING LLC, a Delaware limited liability company (the “Centurion”). All
capitalized terms used but not otherwise defined herein have the respective
meanings given them in the Promissory Note.  This Amendment supercede and
replaced the Term Sheet, dated December 2011, by and between the parties.
 
W I T N E S S E T H
 
WHEREAS, on, the Company and Centurion entered into that certain Senior Secured
Promissory Note (First Tranche) (the “Promissory Note”), pursuant to the Note
Purchase Agreement, dated February 24, 2011 (the “Note Purchase Agreement”),
together with the Transaction Documents referenced in the Note Purchase
Agreement and defined therein, including the Second Tranche Promissory Note, the
Royalty Payment Agreement, the Mortgages, the Security Agreement, Warrant
Agreement (including the first and second amendments), and Intercreditor
Agreement, and the Guarantee.
 
WHEREAS, concurrently with or prior to the execution of this Amendment, the
Company, Pacific Energy Development Corp., a Nevada corporation ("PEDCO") and
Blast Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of the
Company ("Merger Sub"), entered into a Plan of Reorganization (as the same may
be amended from time to time, the "Merger Agreement") attached hereto as Exhibit
A, providing for, among other things, the merger (the "Merger") of Merger Sub
and PEDCO pursuant to the terms and conditions of the Merger Agreement (the
“Merger Transaction”);
 
WHEREAS, as a condition to its willingness to consummate into the Merger
Agreement, PEDCO has required that Centurion execute and deliver this Amendment,
together with the other amendments, of even date herewith, to the Note Purchase
Agreement and other Transaction Documents;
 
WHEREAS, Centurion believes it shall derives substantial benefit from the
consummation of the Merger Agreement, and in order to induce PEDCO to consummate
the Merger Agreement, Centurion is willing to make amendments to the Promissory
Note and the other Transaction Documents;
 
WHEREAS, the Company and Centurion desire to amend the Promissory Note on the
terms and for the consideration set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Amendments to the Promissory Note.  The following amendments shall take
effect upon the “Effective Merger Date,” as defined in the Merger Agreement.
 
a.  
Section 1.5 Security Document shall be amended and restated to read in its
entirety as follows:

 
“The obligations of the Maker hereunder are secured by a continuing security
interest in the Collateral, as defined in the Security Agreement, the Mortgages
(as defined in the Note Purchase Agreement) and the Maker’s equity interests in
the Restricted Securities, pursuant to the terms of the Security Agreement.”
 
b.  
Sections 2.1(e), 2.1(h) under Events of Default shall each be deleted in its
entirely and replaced with “intentionally deleted.”

 
c.  
Section 2.1(j) shall be revised to read in its entirety as follows: "any
material portion of the Collateral is seized by any governmental authority.”

 
d.  
Section 2.1(i) shall be revised to read in its entirety as follows: "(i) the
Maker shall cease to actively conduct its business operations for a period of
five (5) consecutive Business Days; or".

 
e.  
Section 2.1(l) under Events of Default shall be limited apply only to required
payments to Centurion under the Transaction Documents as it relates to the
Collateral, (as that term is amended above).

 
f.  
Section 3.1(b) Major Transaction shall be revised to read in its entirety as
follows:

 
“A “Major Transaction” shall be deemed to have occurred at such time as the sale
or transfer of a material portion of the Collateral occurs (other than inventory
in the ordinary course of business) in one or a related series of transactions.”
 
g.  
Section 3.2 Mandatory Prepayments shall be deleted in its entirely and replaced
with “intentionally deleted.”

 
h.  
The Promissory Note shall be further subject to certain conversion provisions,
as described in the Note Purchase Agreement, as amended.

 
2. Amendments to the Promissory Note.  The following amendments shall take
effect upon the execution of the Merger Agreement:
 
a.  
The last sentence of the second paragraph of the Promissory Note shall be
amended and restated to read in its entirety as follows: "The outstanding
principal balance of this Note shall be due and payable on the earlier of (i)
thirty (30) days after the termination of the Merger Agreement, if the Merger
Agreement is terminated before June 1, 2012, (ii) June 1, 2012, if the Effective
Merger Date has not occurred by such date, (iii) August 2, 2012, or (iv) the
date all obligations and indebtedness hereunder are accelerated in accordance
with Section 2.2 hereof (the "Maturity Date").

 
 
 

--------------------------------------------------------------------------------

 
b.  
Section 1.2 Interest, shall contain the following additional sentence at the end
of the section:

 
“Commencing as of February 2, 2012,the Interest accruing and payable under this
Note shall increase from ten percent (10%) to eighteen percent (18%).  Further,
commencing February 2, 2012, the Interest under this Note shall, accrue and be
payable on both the principal amount and the Exit Fee below.”
 
c.  
Under Section 1.3 Exit Fee shall be amended and restated to read in its entirety
as follows:

 
“When this Note is repaid, in whole or in part, for any reason at any time
(whether by voluntary repayment by the Maker, by reason of the occurrence of an
Event of Default, upon maturity (as amended), or otherwise), the Maker shall pay
to the Investor, as compensation for the cost of making funds available to the
Investor, an exit fee (an “Exit Fee”) in an amount equal to 12% of the amount of
such repayment or prepayment, as applicable, plus Fifteen Thousand Dollars
($15,000).”
 
3. Consents and Waivers to the Promissory Note.  Centurion hereby provides the
following waivers and consents, as of the Effective Date of this Amendment.
 
a.  
Notwithstanding any provision in any Transaction Document, Centurion hereby
consents to the Merger Agreement and all of the transactions contemplated
thereby.  The Company reaffirms its obligations to Centurion under the
Transaction Documents, which shall remain in full force and effect.  After
reasonable investigation, the Company is unaware of any defaults under the
Transaction Documents.  Notwithstanding the foregoing, however, Centurion hereby
waives any past or existing defaults, known or unknown, under Transaction
Documents, provided that such waiver does not constitute an agreement to waive
any past due payment obligations thereunder nor an agreement to waive in the
future any term or covenant of any of the Transaction Documents, other than as
explicitly stated herein.

 
4. Representations and Warranties.
 
a.  
The Company has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 
 
 

--------------------------------------------------------------------------------

 
b.  
Centurion has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  As of the date of
this Amendment, there is $859,044.61 of accrued unpaid interest, fees, penalties
and other amounts owing to Centurion under the Promissory Note.  The execution,
delivery and performance of this Amendment by Centurion and the consummation by
it of the transactions contemplated hereby have been duly and validly authorized
by all necessary corporate action, no further consent or authorization of
Centurion, its Board of Directors, stockholders or any other third party is
required.  When executed and delivered by Centurion, this Amendment shall
constitute a valid and binding obligation of Centurion enforceable against
Centurion in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 
5. Limited Effect.  Except as amended hereby, the Promissory Note shall remain
in full force and effect, and the valid and binding obligation of the parties
thereto.
 
6. Expenses.  Each party shall pay its own fees, costs and expenses incurred in
connection with this Amendment.
 
7. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to
conflicts of law principles) as to all matters, including validity,
construction, effect, performance and remedies of and under this Amendment.
 
8. Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person; provided however that PEDCO shall be a deemed to be a third party
beneficiary to all of the Company's rights and remedies hereunder.
 
9. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Promissory Note to be duly executed and delivered as of the date first written
above.
 
BLAST ENERGY SERVICES, INC.
CENTURION CREDIT FUNDING LLC
       
By: /s/ Roger P. (Pat) Herbert
By: /s/ David Steinberg
Name: Roger P. (Pat) Herbert
Name: David Steinberg
Title: President
Title: Authorized Signatory





 
EXHIBIT A: MERGER AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 